Citation Nr: 1707270	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  16-04 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a compensable disability rating for residuals of a shrapnel wound to the back.  

2. Entitlement to service connection for a back disability, to include as secondary to service-connected residuals of a shrapnel wound to the back. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and daughter



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1944 to April 1946 and received a Purple Heart for his service during World War II.

These appeals comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2014 issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Oakland, California. 

In October 2016, the Veteran testified regarding these matters at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The RO last adjudicated these claims in a December 2015 statement of the case.  Since that time, additional private treatment records have been associated with the claims file.  Although the Veteran only submitted a waiver of RO consideration for some of the additional evidence added to the record, based on the date of receipt of his substantive appeal in January 2016, a waiver of Agency of Original Jurisdiction (AOJ) consideration is not necessary.  See § 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

The issue of entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) has been raised by the record in the January 2016 substantive appeal, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include sending a standardized claims form to the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back disability, to include as secondary to service-connected residuals of a shrapnel wound to the back, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period under consideration, the Veteran's residuals of a shrapnel wound to the back resulted in no identifiable muscle impairment or scar.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for the Veteran's residuals of a shrapnel wound to the back have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.73, Diagnostic Code 5320 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran filed his claim using VA Form 21-526EZ for fully developed claims.  Under the framework for a fully developed claim (FDC), a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a claimant submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  However, the fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection, as well as the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, in this case, the notice that is part of the claims form submitted by the Veteran satisfied the duty to notify. 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  

Also, the Veteran was provided VA examinations of his claimed residuals of a shrapnel wound to the back.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the October 2016 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran claims that his service-connected residuals of a shrapnel wound to the back are more severe than what is reflected by the currently assigned rating.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a noncompensable rating for residuals of a shrapnel wound to the back under Diagnostic Code 5320.  Diagnostic Code 5320 defines the function of Muscle Group XX as postural support of the body and extension and lateral movements of the spine.  38 C.F.R. § 4.73, Diagnostic Code 5230.  Muscle Group XX also involves the spinal muscles (sacrospinalis (erector spinae and its prolongations in thoracic and cervical regions).  Id.  For the muscles of the lumbar region, as in this case, a noncompensable rating is assigned for a slight muscle injury.  Id.  A 20 percent rating is assigned for moderate muscle injury.  Id.  A higher 40 percent rating is assigned for moderately severe muscle injury.  Id.  A maximum 60 percent rating is assigned for severe muscle injury to the muscles of the lumbar region.  Id. 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56 (c) (2016).  Evaluating a muscle injury requires an analysis of the extent of the initial injury in addition to the current level of disability.  In general, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, and severe.  38 C.F.R. § 4.56 (d) (2016).

Slight muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered fatigue threshold relative to the sound side.  38 C.F.R. § 4.56 (d)(2).

Moderately severe muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

Severe muscle disability contemplates a through and through or deep penetrating wound due to high-velocity missile or large or multiple low velocity missiles or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than what is required for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damages to muscle groups in the missile track; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and tests of strength and endurance compared with the sound side demonstrate severe impairment of function.  38 C.F.R. § 4.56 (d)(4).

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2016).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

Historically, the Veteran suffered a shell fragment wound from a mortar attack to the center-posterior chest area during service.  The wound was dressed and he was found fit for duty.  

Pursuant to the period on appeal, the Veteran was afforded a VA scar examination in July 2014.  He reported no complaints from the sharapnel injury and could not locate a scar on the posterior back.  He reported no painful or unstable scars on the truck or extremities.   The examiner found no scar or muscle injury from a shell fragment wound on the posterior trunk. 

The Veteran was afforded a VA muscle examination in October 2014.  The examiner noted that the Veteran did not have nor had ever been diagnosed with a muscle injury.  "There is no evidence of a muscle condition or impairment related to the shrapnel injury on exam."  The examiner found no scar associated with a muscle injury, no known fascial defects or evidence of fascial defects associated with any muscle injury, and no muscle injury affected muscle substance or function.  Muscle testing revealed 4/5 on bilateral knee flexion and extension and 4/5 on bilateral ankle plantar flexion and dorsiflexion.  No muscle atrophy was found.  The Veteran was noted to use a walker due to his lumbar stenosis.  Imaging studies were reviewed that revealed no evidence of retained metallic fragments.  The examiner noted that both the Veteran and his daughter could not locate a scar on his posterior back from the shrapnel.  A low back scar on the L5 area was noted from back surgery.  The examiner opined that the decrease in muscle strength was likely due to the Veteran's lumbar stenosis.  

A May 2016 private treatment record from Dr. J.K.F. notes there was no major postural dysfunction, muscle asymmetry, or atrophy of the spine.  He had tenderness upon palpation of the spinous process, interspinal ligament, and lumbar paraspinal muscles.  He had 4/4 muscle strength in the upper and lower extremities.  Dr. J.K.F. diagnosed the Veteran with lumbar spinal stenosis.  

During his September 2016 Board hearing, the Veteran reported his scar was not painful.  

Based on the evidence of record, the Board finds the Veteran's residuals of a shrapnel wound to the back do not warrant a compensable rating based on impairment to Muscle Group XX (or any other muscle group).  In this regard, the Board finds that the Veteran's residuals of a shrapnel wound to the back are asymptomatic and therefore do not meet the criteria for a higher 20 percent rating which is awarded for moderate severity.  Specifically, the Veteran has reported no symptoms of pain, discomfort, and no loss of range of motion or effect of activities of daily living due to residuals of his shrapnel wound.  Additionally, both the July 2014 and October 2014 VA examiners found no scar or muscle injury from a shell fragment wound on the posterior trunk and the Veteran could not locate his scar at his October 2014 VA examination.  During the appeals period, no functional loss, weakness, or loss of motion or other disability due to the fragment wound has been found.  To warrant a higher 20 percent rating, there must be evidence of a moderate muscle injury.  This is not shown by the evidence.  Pertinently, there are no medical findings contrary to those of the VA examiners discussed above during the period under consideration.  There are no noted residuals of a muscle injury to the lumbar region.  

The Board recognizes that the Veteran does suffer some impairment of the lumbar spine itself, resulting in painful limited motion and decreased muscle strength.  The October 2014 VA examiner found some limitation of motion of the thoracolumbar spine and muscle testing revealed 4/5 on bilateral knee flexion and extension and 4/5 on bilateral ankle plantar flexion and dorsiflexion.  Also the May 2016 private treatment record from Dr. J.K.F. notes he had tenderness upon palpation of the spinous process, interspinal ligament, and lumbar paraspinal muscles, and 4/4 muscle strength in the upper and lower extremities.  However, the October 2014 VA examiner opined that the Veteran's decrease in muscle strength and use of a walker were due to his lumbar stenosis, not his residuals of a shrapnel wound.  Also, Dr. J.K.F. only diagnosed the Veteran with lumbar spinal stenosis, not any residuals of a shrapnel wound.  The law requires VA to exclude from compensation the effects of non-service connected disability where feasible.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  Here, the October 2014 VA examiner specifically found there was decreased muscle strength and limitation of motion as a result of the Veteran's non service-connected lumbar stenosis and Dr. J.K.F. only diagnosed the Veteran with lumbar spinal stenosis.  As such, the preponderance of the evidence of record reflects that the Veteran's symptoms, such as limited motion and decreased muscle strength, are not related to his service-connected residuals of a shrapnel wound to the back involving Muscle Group XX.

As such, the Board finds that the appropriate characterization for rating purposes of the Veteran's residuals of a shrapnel wound to the back for Muscle Group XX is, at best, slight, consistent with the currently assigned noncompensable rating.  Thus, a higher rating is not warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, there are currently no symptoms identified as a residual of the shrapnel wound.  


ORDER

Entitlement to a compensable disability rating for residuals of a shrapnel wound to the back is denied. 


REMAND

The Veteran also claims service connection for a back disability, to include as secondary to his service-connected residuals of a shrapnel wound to the back.  Specifically, he asserts in his July 2015 notice of disagreement that his current back disability resulted from his in-service shrapnel injury to his back.  The Veteran further elaborated during his October 2016 Board hearing that he received treatment for his back prior to 2000 and had gone to about four or five different chiropractors.  

The earliest medical records associated with the claims file are from Sutter Gould beginning in 2000.  The earliest VA treatment records begin in 2005.  Since the Veteran avers in his October 2016 Board hearing that he sought treatment for his back disability prior to 2000 and was seen by four or five different chiropractors, the Veteran should be afforded the opportunity to identify such treatment records and the RO should attempt to associate them with the claims file.  

After the hearing, the Veteran submitted a private medical record discussing his back condition and noting he had a "[h]istory of multiple traumatic events during military service time in World War II."  This is not a sufficient nexus statement, however, for several reasons.  It is very vague and based only on the Veteran's history without review of his service records.  That review is critical here considering the exact nature of the in-service shrapnel wound.  In October 2014, an opinion was obtained as to the relationship between the Veteran's back condition and his service.  Part of the examiner's rationale for the negative opinion was that the Veteran's diagnosis of lumbar stenosis occurred many years after service (in approximately 2000).  If evidence is obtained pursuant to this remand showing treatment of or a diagnosis of lumbar stenosis or any other back condition earlier than 2000, another opinion should be sought.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete release forms so the RO can request his records from any post-service physician he saw prior to 2000 for his back disability.  If such records are unavailable, the RO should ensure all procedures are followed and a memorandum detailing the efforts made should be prepared for the file. 

2. Also, attempt to obtain and associate with claims file all VA treatment records from Palo Alto from July 2015 to the present.   

3. If, and only if, any evidence is obtained pursuant to the above instructions that shows treatment for back symptoms prior to 2000, then the claims file should be forwarded to a VA examiner to answer the following questions: 

a). whether it is at least as likely as not (50 percent probability or greater) that any current back condition was incurred in or otherwise related to the Veteran's military service. 

b). whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current back condition was proximately caused by or aggravated by (made chronically worse) the Veteran's service-connected residuals of a shrapnel wound to the back.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. Then, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


